This appellant was indicted for murder in the first degree, convicted of murder in the second degree, and his punishment fixed at twenty-five years in the penitentiary.
The record shows a legal and orderly procedure from beginning to end. Every requirement was complied with in exact detail. He was represented by counsel, and the bill of exceptions shows no adverse ruling which is a prejudicial error.
The refused charges were either properly refused or covered by the court's oral charge, or other given charges.
There is no reversible error shown by the record, and the judgment is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 97